Case 1:18-cv-07252-AMD-LB Document 8 Filed 09/16/19 Page 1 of 2 PageID #: 74
                                                                         FILED
                                                                      IN CLERK'S OFRCE
                                                                  US DISTRICT COURT E.D.N.Y,
UNITED STATES DISTRICT COURT                                      . QPP I r - 9nin       ^
EASTERN DISTRICT OF NEW YORK                                      ^ ocr       ^UU        X
                                                     X                                        ^
                                                                  BROOKLYN OFFICE
YNMACULADA GOMEZ,

                                   Petitioner,
                                                         ORDER
                     - against -                         l:18-CV-07252(AMD)(LB)


SUPERINTENDENT LAMANNA,

                                   Respondent.
                                                     X
ANN M.DONNELLY,United States District Judge:

       On August 28, 2018, the pro se petitioner, currently incarcerated at the Bedford Hills

Correctional Facility, petitioned for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF

No. 1.) That same day, the petitioner moved to appoint pro hono counsel. (ECF No. 3.) For the

following reasons, the petitioner's motion to appoint pro bono counsel is denied.

       There is no constitutional right to representation by counsel during a habeas corpus

proceeding. See Green v. Abrams^ 984 F. 2d 41,47(2d Cir. 1993)(citing United States ex rel.

Wissenfeld v. Wilkins, 281 F. 2d 707, 715 (2d Cir. I960)). Instead, courts have the discretion to

appoint counsel to represent a habeas petitioner "[wjhenever ... the interests ofjustice so

require." 18 U.S.C. § 3006A(a)(2). The "appointment of counsel is not warranted ... when a

petitioner's claims may fairly be heard on written submissions[.]" Shand v. United States, No.

I4-CV-1743,2018 WL 1598608, at *4(E.D.N.Y. Mar. 30, 2018)(citations omitted).

       Courts considering whether to appoint counsel for a habeas corpus petitioner apply the

same standard used to determine whether to appoint counsel to indignant civil litigants under 28

U.S.C. § 1915. See Lawson v. Taylor, No. iO-CV-0477, 2011 WL 839509, at *1 (E.D.N.Y. Mar.

2, 2011)(citation omitted). A court first considers "whether the indigent's position seems likely
Case 1:18-cv-07252-AMD-LB Document 8 Filed 09/16/19 Page 2 of 2 PageID #: 75




to be of substance." Hodge v. Police Officers, 802 F. 2d 58,61 (2d Cir. 1986). If the claim

meets this threshold, the court considers a number of other factors, including "the indigent's

ability to investigate the crucial facts, whether conflicting evidence implicating the need for

cross-examination will be the major proof presented to the fact finder, the indigent's ability to

present the case, the complexity of legal issues," and any other criteria that would lean in favor

of appointing counsel. Mat 61-62.

       The Court interprets the petitioner's motion "to raise the strongest arguments that [it]

suggest[s]," Triesiman v. Fed. Bureau ofPrisons, 470 F. 3d 471, 474(2d Cir. 2006)(emphasis

omitted), because pro se submissions "must be held to less stringent standards than formal

pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94(2007). Even under that

standard, the petitioner's motion does not establish the threshold requirement that her claims are

likely to be of substance. Nor does the matter's complexity justify the assignment ofpro bono

counsel.


       Accordingly,the petitioner's request for pro bono counsel is denied without prejudice.

By October 16, 2019, the petitioner must inform the Court, by letter, of the status of this case

which is currently pending her exhaustion of remedies in state court.




SO ORDERED.




                                                       s/Ann M. Donnelly
                                                      Ann M. Donnelly
                                                      United States District Judge


Dated: Brooklyn, New York
       September 16, 2019
